

117 HR 121 IH: Gun Violence Reduction Resources Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 121IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the hiring of 200 additional Bureau of Alcohol, Tobacco, Firearms and Explosives agents and investigators to enforce gun laws.1.Short titleThis Act may be cited as the Gun Violence Reduction Resources Act of 2021.2.FindingsThe Congress finds as follows:(1)On average, more than 100,000 people in the United States are shot in murders, assaults, and other crimes and more than 32,000 people die from gun violence annually, including 2,677 children under 18 years of age.(2)Many of these crimes were committed by people who never should have been able to purchase a gun.(3)Each year hundreds of law enforcement officers lose their lives to gun violence, having been shot to death while protecting their communities.(4)Millions of guns are sold every year in no questions asked transactions and experts estimate that 40 percent of guns now sold in the United States are sold without a background check of the purchaser.3.Additional Bureau of Alcohol, Tobacco, Firearms and Explosives agents and investigatorsThe Attorney General may hire 200 individuals to serve as agents and investigators for the Bureau of Alcohol, Tobacco, Firearms and Explosives, in addition to any individuals so serving as of the date of the enactment of this Act.